Citation Nr: 0326422	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  99-11 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
gastrointestinal reflux disease, with history of duodenal 
ulcer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1942 to February 1946.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a November 
1998 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado, which declined to 
reopen a claim of service connection for a stomach disorder 
(to include a duodenal ulcer) on the ground that new and 
material evidence had not been received.  In the same 
decision, the RO denied a rating in excess of 10 percent for 
conversion reaction with contraction of the visual field of 
the left eye.  In January 2002, the veteran appeared for a 
personal hearing at the RO, at which time he withdrew an 
appeal for an increased rating for a conversion reaction with 
contraction of left eye visual field.  A June 2002 Decision 
Review Officer decision granted service connection for 
gastroesophageal reflux disease (GERD) with history of 
duodenal ulcer, rated 10 percent.  He has appealed the rating 
assigned.  In April 2003 he appeared for a video conference 
hearing before the undersigned.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (2003)(DAV).  The Federal Circuit held that 38 C.F.R. § 
19.9(a)(2) was invalid because in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration and 
without having to obtain the appellant's waiver, which was 
contrary to 38 U.S.C. § 7104(a).  The Federal Circuit further 
held that 38 C.F.R. § 19.9(a)(2)(ii) was invalid in that it 
provided 30 days to respond to notice, which was contrary to 
38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.

There is no indication that the veteran received notification 
of the VCAA and implementing regulations.  The veteran's 
claim was held in abeyance after the April 2003 video 
conference hearing so that he could submit additional 
evidence in support of his claim.  His representative stated 
at the hearing that any such evidence would be accompanied 
with a waiver of initial consideration by the AOJ.  
Additional evidence consisting of private medical records 
dated through January 2003 was obtained in May 2003; however, 
no waiver of initial consideration of that evidence by the 
AOJ was submitted.  Accordingly, under the U.S. Court of 
Appeals for Veterans Claims and Federal Circuit cases cited 
above, the Board has no recourse but to remand the case for 
correction of notice deficiencies and for initial 
consideration of additional evidence by the AOJ.  

Additionally, in a claim for disability compensation, the 
duty to assist includes conducting a thorough, 
contemporaneous medical examination, taking into account 
records of prior medical treatment so that the disability 
rating will be full and fair.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  Here, the veteran has not been afforded a 
contemporaneous VA examination to assess the severity of his 
service-connected gastrointestinal disorder.  It also appears 
that he is receiving ongoing treatment for such disability.  
Reports of such treatment may include information pertinent 
to the claim.

The veteran should note that VA regulations provide that when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such examination, (1) in an original compensation 
claim, the claim shall be rated based on the evidence of 
record; (2) in any other original claim, a reopened claim for 
a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
written notification of the VCAA and 
implementing regulations, and their 
impact on his claim.  He should be 
specifically notified of what he needs to 
establish a rating in excess of 10 
percent, of what the evidence shows, and 
of his and VA's respective 
responsibilities in evidence development.

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for 
gastrointestinal complaints from January 
2003 to the present, then obtain records 
of such treatment from all sources 
identified.  Whether or not he responds, 
the RO should obtain any VA medical 
records of treatment for gastroesophageal 
reflux disease and any related symptoms 
which are not already associated with the 
claims file.  

3.  The RO should then arrange for the 
veteran to be afforded a VA examination 
to determine the current severity of his 
service-connected gastroesophageal reflux 
disease (with history of duodenal ulcer).  
His claims file must be available to the 
examiner for review in conjunction with 
the examination.  All indicated studies 
should be performed.  The examiner should 
describe in detail all symptoms, 
restrictions, impairment due to the 
service connected GERD with history of 
duodenal ulcer.  

4.  The RO should then readjudicate the 
claim in light of all evidence added to 
the record since their last previous 
review of the claim.  If it remains 
denied, the RO should provide the veteran 
and his representative an appropriate 
supplemental statement of the case, and 
give them the requisite period of time to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


